In an action to recover damages for personal injuries based upon products liability, the defendants appeal from an order of the Supreme Court, Suffolk County (Oliver, J.), dated August 7, 2003, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
A party moving for summary judgment must make a prima facie showing of entitlement to judgment as a matter of law, offering sufficient evidence to demonstrate the absence of any triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]; Zuckerman v City of New York, 49 NY2d 557 [1980]). Here, the defendants failed to submit evidence sufficient to establish that the product in question was not defective as a matter of law (see Porter v Uniroyal Goodrich Tire Co., 224 AD2d 674 [1996]). Therefore, the motion for summary judgment dismissing the complaint was properly denied (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]; Zuckerman v City of New York, supra).
The defendants’ remaining contentions are without merit. Ritter, J.P., Altman, Cozier and Skelos, JJ., concur.